627 P.2d 25 (1981)
51 Or.App. 773
Charles C. SPRAY, M.D., Petitioner,
v.
BOARD OF MEDICAL EXAMINERS, Respondent.
No. CA 14039.
Court of Appeals of Oregon.
Petition for Reconsideration March 10, 1981.
Petition for Reconsideration March 11, 1981.
Decided April 20, 1981.
Review Denied June 9, 1981.
Philip H. Lowthian, Portland, for petitioner's petition.
Dave Frohnmayer, Atty. Gen., John R. McCulloch, Jr., Sol. Gen., and William F. Gary, Deputy Sol. Gen., Salem, for respondent's petition.
Before GILLETTE, P.J., ROBERTS, J., and CAMPBELL, J. Pro Tem.
On Petitioner's Petition for Reconsideration March 10, 1981.
Respondent's Petition for Reconsideration March 11, 1981.
GILLETTE, Presiding Justice.
Both parties have petitioned for reconsideration of our decision in Spray v. Bd. of Medical Examiners, 50 Or. App. 311, 624 P.2d 125 (1981). Rule 10.10, Rules of Appellate Procedure. The petition of petitioner Spray is denied. The petition of respondent Board of Medical Examiners (Board) is granted, and our former opinion is modified in the manner described below.
In our opinion in Spray, 50 Or. App. at 326-329, 624 P.2d 125, we held that the Board's meeting to decide Dr. Spray's case should have been open to the public. That was error. ORS 192.690 provides, in pertinent part,
"(1) [The Open Meetings Law] shall not apply to deliberations * * * of state agencies conducting hearings on contested cases in accordance with the provisions of [the Administrative Procedures Act], the review of the Workers' Compensation Board of similar hearings on contested cases, or to any judicial proceeding." (Emphasis supplied.)
Our former opinion is modified accordingly. In all other respects, our former opinion is affirmed.